Title: To John Adams from Cyrus Griffin, 16 January 1797
From: Griffin, Cyrus
To: Adams, John



Sir
Wmsburg January 16th. 1797.

A late Mail having brought Intelligence that you are certainly elected the future President of the United States permit me to congratulate you and my Country upon the happy Event; I do it with Sincerity and heartfelt pleasure; and tho’ Virginia has contributed but little to the joyful Occasion in the vote of her Electors, still I can pronounce with confidence that a great and respectable part of the Community will be highly delighted with the favorable Termination of this interesting Business.
Should you have occupation for a young Man of the best Education, of good Character and Conduct, 25 years of Age, who has been studying the Law in London, and by residing some time in France has made himself perfect master of that language, and speaks it with propriety and fluency, I take the liberty to offer my Son John Griffin to your Patronage; he is anxious to get into your Family for the present in hopes that hereafter if he behaves well you may think proper to employ him in some inferior Diplomatic character, for which mode of life he has a great predilection.  Pray Sir excuse the freedom I assume in behalf of a Child; and allow me the honor to remain with profound consideration and the most Attachment / respectful Attachment Sir your humble and / most obedient Servant

Cyrus Griffin